Opinion by
Judge Lindsay:
The indictment in this case is good. It charges substantially, in the language of the statute, that the defendant unlawfully carried concealed on his person a pistol, the same being a deadly weapon. The descriptive part of the indictment does not state that the weapon was a deadly one, but the facts set out in the body of the pleading constitute a public offense, and gave notice to the defendant of what is intended. The general descriptive charge may, therefore, be treated as surplusage.
It is not necessary to aver that the defendant was not within the exceptions provided for in' a separate section of the statute. These exceptions are matters of defense which must be affirmatively proved by the party defending under them.
Judgment reversed and cause remanded for further proper proceedings.